Citation Nr: 0834122	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied the veteran's claim of 
entitlement to service connection for multiple sclerosis.  
The veteran perfected a timely appeal of this determination 
to the Board.

In July 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDING OF FACT

Multiple sclerosis was not manifested during the veteran's 
military service or within seven years thereafter, and is not 
related to any incident that occurred in service.


CONCLUSION OF LAW

Multiple sclerosis was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a June 2006 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, a disability rating, and an effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board also notes that where, as here, the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  These alternative forms 
of evidence may also include statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians at which or by whom a veteran 
may have been treated, especially soon after service 
discharge; letters written during service; photographs taken 
during service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  VA provided 
such notice to the veteran in the July 2006 letter.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: private post-
service medical records, VA medical treatment records, the 
veteran's and his wife's testimony at his July 2008 Board 
hearing, and written statements from the veteran and his 
representative.

Despite diligent efforts, the veteran's service treatment 
records could not be obtained from the National Personnel 
Records Center because they were apparently destroyed in the 
1973 fire at that facility.  All attempts by VA to obtain 
pertinent records from alternative source have been futile, 
and in December 2006 the RO issued a Formal Finding on the 
Unavailability of Service Records.

Thus, there is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for multiple sclerosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In addition, for certain chronic diseases, such as multiple 
sclerosis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for multiple sclerosis is seven years.  38 
C.F.R. § 3.307, 3.309(a).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

January 1969 private medical treatment records indicate 
treatment for complaints of back pain.  The veteran at the 
time reported that his back pain spread down to the lateral 
side of his left leg as far as the foot.  He also reported 
that occasionally he got numbness in his left foot, and that 
his left foot was more sensitive that the right so that he 
went to sleep each night with a sock over his foot.  The 
veteran was diagnosed as having prolapsed intervertebral 
disc, L3, L4.

September 1971 private medical treatment records indicate 
that the veteran complained of increased weakness in the 
right leg over the past two years.  The veteran reported that 
he had always had trouble with his right leg, that it 
interfered with walking and running even when he was a boy, 
that it tired easily, and that he had less control over it 
than over his left leg.  He also reported that in the past 
two years it seemed to have become progressively weaker.

September 1971 private medical treatment records also 
indicate that the veteran had been reexamined recently and 
was found to have had increased right leg weakness, right-
sided Babinski, some hyperesthesia to pinprick, and a 
positive Romberg.  It was noted that the veteran had been 
seen one year before, at which time he gave a history of 
intermittent right-sided weakness, principally in the right 
leg.  It was noted that his findings were not very marked at 
the time.  The veteran reported that he had had continued 
gradual worsening of right-sided weakness throughout the 
year.  It was noted that the veteran walked with a definite 
limp, with apparent weakness of his left leg.  The veteran 
was noted to have hyperalgesia in the C-2 dermatome, motor 
weakness on the right side of his body below the face, and 
some hyperreflexia on the right side.

September 1971 private medical treatment notes furthermore 
indicate diagnoses of possible multiple sclerosis or other 
demyelinating neurological disorder characterized by right 
lower extremity rigidity, positive Babinskies on the right 
and weakness on the right hip flexors with intermittent 
paresthesias in the C5 dermatome, with symptoms characterized 
by remissions and exacerbations.

December 1973 private treatment notes indicate that the 
veteran had carried a diagnosis of multiple sclerosis for two 
years, with right leg weakness as the prominent symptom.  It 
was noted that the veteran gave a past history of right leg 
weakness since his childhood and difficult coordination in 
his right side, and that in 1968 the veteran developed a 
progressive increase in right leg weakness, numbness, 
paresthesias, and coolness, and was found to have right leg 
weakness on physical examination, with decreased pin 
sensation and positive Babinski and Romberg on the right.  
The veteran was diagnosed as having multiple sclerosis.

In a September 2006 statement, the veteran asserted that he 
had been diagnosed with multiple sclerosis for years but that 
he had had the beginning symptoms of multiple sclerosis while 
he was still in the service.  He stated that when he first 
entered the reserve, he was diagnosed as not being able to 
walk, so he was assigned to run the post office for a year.  
He also stated that he was later assigned to test the cadets 
psychologically, since he could not perform any duties with 
extensive walking, and that all during his military service 
he was unable to march or do any heavy duty or physical 
exercise.  He also stated that after his separation he was 
diagnosed with symptoms immediately by a doctor, and that 
after years of treatment his providers felt that he could not 
do any thing else that would help.  The veteran furthermore 
asserted that his military records indicated that he could 
not perform any duty involving heavy walking due to his 
symptoms, and that after separation he was treated by 
numerous doctors.

At his Board hearing in July 2008, the veteran testified that 
prior to service he was physically active and that during his 
service practically no physical activity was demanded of him.  
He also testified that he was physically fine when he went 
in, that he took a sort of mini basic training during which 
he went on a hike and came back limping, and that he did not 
notice the limp but his sergeant did.  The veteran stated 
that when his sergeant asked him why he limped, the veteran 
replied that he had never limped before.  He also stated that 
a week later the sergeant gave him the job of running the 
post office, and that from then on he was exempt from 
physical activity.  He also testified that after his physical 
for his second period of service, he was not required to do 
any physical activity, and was trained for seven months and 
then went into the Army Air Corps psychological division.  He 
stated that all during this time no physical activity was 
required of him, including physical training, and that he 
felt fine during this time.  He testified that at his time of 
discharge he felt fine, that he bowled a lot for activity, 
and that it was not until the 1960s that he began having more 
physical difficulty, including having a more pronounced limp 
and toe drop and beginning to stumble and fall down on the 
floor.  He also testified that he was first diagnosed as 
having multiple sclerosis in 1969, that he believed that his 
condition was aggravated in the military, and that, although 
he felt fine, he came out worse than he went in.  He 
furthermore testified that he noticed a bit of weakness in 
his right hand while in service, which he had not noticed 
before, but that his doctors at the time did not think 
anything of it.  He testified that following service he 
noticed his limp a little bit but did not say anything to 
anybody, that nobody said anything to him either, and that it 
got progressively worse.

After reviewing the record and considering the Board's 
heightened duty to consider the benefit of the doubt, the 
Board finds a preponderance of the evidence to be against the 
veteran's claim of service connection for multiple sclerosis.

The record does not reflect that multiple sclerosis was 
incurred in service or within seven years after service.  
Multiple sclerosis was not considered to be a possible 
diagnosis until September 1971, which was more than 25 years 
after the veteran's period of service.  The Board recognizes 
the veteran's assertions that during his period of service he 
developed a limp following a hike, and that from then on he 
was assigned to duty where no physical activity was required.  
However, the post-service medical record, including 
statements made by the veteran on medical examination, does 
not reflect that the veteran developed symptoms of multiple 
sclerosis in service.  The only indication in the medical 
record that any symptoms of multiple sclerosis existed prior 
to 1969 are the veteran's reports on September 1971 and 
December 1973 private medical examinations that, from the 
time he was a child, he had had trouble with his right leg 
including weakness, interference with walking and running, 
and having less control over it than over his left leg.  
January 1969 to December 1973 private medical records, while 
containing histories of leg problems since childhood and a 
worsening of symptoms occurring in the late 1960s, do not 
mention the veteran's period of service or indicate any 
etiological relationship between multiple sclerosis or any 
other problem and the veteran's period of service.  
Accordingly, service connection for multiple sclerosis is not 
warranted.

Thus, in assessing the credibility and probative value of the 
veteran's conflicting statements concerning the onset of 
symptoms, the Board attaches significant probative value and 
credibility to the more contemporaneous statements made 
during his private medical treatment from 1969 to 1973.  This 
is so because, unlike the later-dated statements provided in 
September 2006 and July 2008, the contemporaneous statements 
were not made for pecuniary interest, and were made to a 
physician for the purpose of diagnosis and treatment.  See 
generally Fed. R. Evid. 803(4) (Statements made to a 
physician for purposes of diagnosis and treatment are 
trustworthy because of a patient's strong motivation to be 
truthful); Thurber v. Brown, 5 Vet. App. 119, 126 (1993) 
(Fed. R. Evid. may be used as a persuasive source of 
authority). 

The Board notes that the record does not contain any VA 
medical etiology opinion with respect to whether the 
veteran's multiple sclerosis is related to his period of 
service.  However, the Board finds that such an opinion is 
not necessary to decide the instant claim.  Although the 
record reflects a current multiple sclerosis condition, it 
does not reflect that such a disease or any symptomatology of 
such a disease began in service or was aggravated during 
service.  As the record does not establish in service 
incurrence or aggravation of a condition that might be 
related to the veteran's current multiple sclerosis, remand 
for a VA medical examination or nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


